Response to Arguments
	Regarding applicant’s argument that the perforations of Patterson, GB 2,216,220, do not face one another, the examiner does not disagree. However, Patterson is modified in view of Von Rohr, DE 20,2015,002,895. The composite material of Von Rohr discloses a hose of woven, knit, or crocheted inorganic fiber material connected to a film, such that a woven, knit or crocheted material provides for a plurality of holes around the entirety of the fire protection material.
	Regarding applicant’s argument that the prior art does not disclose at least two fire protection profile configured to bake together… the fire protection material of a first one of the at least two fire protection profiles moving through the plurality of holes and penetrating into an interior of the fire protection material through the plurality of holes of a second one of the at least two fire protection profiles based on heat from a fire, Patterson modified in view of Von Rohr provides for a shared boundary between fire protection profiles wherein both profiles have mutually adjacent holes, such that the structure is configured to provide for fire protection material moving through the plurality of holes and penetrating the adjacent profile.

Allowable Subject Matter
Proposed claim 6 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of Patterson in view of Von Rohr does not reasonably suggest the layer having combustible and non-combustible fibers, wherein the combustible fibers may burn away to increase a size of the plurality of holes in each of the at least two fire protection profiles when exposed to heat from a fire. The prior art references could not be reasonably modified to provide for this feature of the claims without improper hindsight reasoning. Further, the presently relied upon reference to Gubo for teaching combustible and non-combustible fibers does not suggest wherein the combustible fibers may burn away to increase a size of the plurality of holes in each of the at least two fire protection profiles when exposed to heat from a fire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633